Contracts; interpretation; ambiguity; perfoivnance specifications. — Plaintiff unsuccessfully contended before the Board of Contract Appeals of tbe National Aeronautics and Space Administration that it had reasonably interpreted 'ambiguous specifications of its contract to build a sterilization and clean-up facility as not requiring it to furnish electric interlocks on six shower room doors, and was therefore entitled to the costs of complying with an order directing their installation. The Board held that the contract specifications required an electrical interlock system to produce the specified sequence of the opening and closing of the doors in the shower rooms; that the equipment necessary for the functioning of the system was required 'to be furnished by the contractor; and that the claimed ambiguity was such that the contractor should have raised its doubts before bidding. In a recommended decision, on the parties’ cross-motions for summary judgment, filed April 3, 1973 (reported in full at 18 CCF para. 82150), Trial Judge Schwartz concluded that the Board was correct on all issues. This case came before the court on plaintiff’s request for review by the court of the recommended decision, and submitted on the briefs and oral argument of counsel. Since the court agrees with the recommended decision, the court by order dated January 4, 1974 approved and adopted the same as the basis for its judgment in this case, granted defendant’s motion for summary judgment, denied plaintiff’s motion for summary judgment and dismissed the petition.